ADVISORY ACTION
	This is in response to the Amendment After Final dated March 19, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claim 24-25, 30-31, 34-38 and 49 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 24-25, 30-31, 34-38 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 24-25, 30-31, 34-38 and 49 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. 
	The rejection of claims 24-25, 30-31, 34-38 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 102/103
I.	Claims 24-25, 30-31, 34, 38 and 49 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by Martyak et al. (US Patent Application Publication No. 2006/0272950 A1). 
	The rejection of claims 24-25, 30-31, 34, 38 and 49 under 35 U.S.C. 102(a)(1) as anticipated by Martyak et al. has been withdrawn.

II.	Claims 24-25, 30-31, 34, 38 and 49 stand rejected under 35 U.S.C. 103 as obvious over Martyak et al. (US Patent Application Publication No. 2006/0272950 A1).
	Regarding claim 24, Martyak teaches a method for electrodepositing at least one reactive metal onto a surface of a conductive substrate, the method comprising:
	• electrodepositing the at least one reactive metal (= Group 3A, 4B, 5B and 7B metals of the periodic table and mixtures thereof may be used) [pages 3-4, [0046]] onto a surface of the conductive substrate (= the substrate is a semiconductor device, a printed circuit board, an inert electrode, steel, copper or copper-alloy, nickel or nickel-alloy, cobalt or cobalt alloy, a refractory metal or oxide, carbon or an organic substrate) [page 7, claim 33] via electrochemical reduction of a metal complex having a metal center comprising the at least one reactive metal and at least one ligand (= the metal salt of an alkyl or aryl sulfonic acid) [page 4, [0049]], at a temperature from about 10oC to about 70oC (= preferably, the electrochemical processes are used from about -20o C. to above 95o C. depending upon the processes in use) [page 5, [0063]] and at a pressure of about 0.5 atm (50.66 kPa) to about 5 atm (506.62 kPa), in an atmosphere comprising oxygen (implicit = the room atmosphere), wherein the metal complex is dissolved in 

a substantially aqueous medium (= the sulfonic acid of the invention may be an aqueous solution) [page 3, [0043]]; and
	wherein the at least one reactive metal comprises at least one of aluminum, titanium, manganese, vanadium, zirconium, and niobium, and the at least one ligand is selected from at least one of a sulfonate ligands and a sulfonimide ligands (= metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of the periodic table and ammonium ion or mixtures thereof may be used) [pages 3-4, [0046]].
Regarding claim 25, Martyak teaches wherein the sulfonate ligand is a ligand of a formula SO3R1, wherein R1 is selected from the group consisting of halo; substituted or unsubstituted C6-C18-aryl; substituted or unsubstituted C1-C6-alkyl; and substituted or unsubstituted C6-C18-aryl-C1-C6-alkyl (= the metal salt of an alkyl or aryl sulfonic acid usually has the formula: 
    PNG
    media_image1.png
    73
    128
    media_image1.png
    Greyscale
) [page 4, [0049]; and col. 7, claim 15].
	Regarding claim 30, Martyak teaches wherein the substantially aqueous medium comprises an electrolyte (= an alkyl monosulfonic acid, an alkyl polysulfonic acid or an aryl mono or polysulfonic acid) [page 3, [0039]].
	Regarding claim 31, Martyak teaches wherein the electrolyte comprises at least one of a halide electrolyte; a perchlorate electrolyte; an amidosulfonate electrolyte; hexafluorosilicate electrolyte; a tetrafluoroborate electrolyte; methanesulfonate electrolyte; and a carboxylate electrolyte (= methyl methanesulfonate) [page 6, claim 2].

	Regarding claim 34, Martyak teaches wherein the pH of the substantially aqueous medium is buffered (= the buffering agent regulates the pH during electrolysis) [page 4, [0058]] at a pH from about 1 to about 7 (= the sulfonic acid solution may have a pH that is between -2 to 13) [page 3, [0042]].
	Regarding claim 38, Martyak teaches wherein the electrodepositing comprises electrodepositing at least one layer of the at least one reactive metal onto the surface of the conductive substrate (= the metallic coating) [pages 3-4, [0046]].
	Regarding claim 49, Martyak teaches wherein the reactive metal is aluminum (= Group 3A metal of the periodic table) [pages 3-4, [0046]], and the medium consists essentially of water (= the sulfonic acid of the invention may be an aqueous solution) [page 3, [0043]].

Claim Rejections - 35 USC § 103
Claims 35-37 stand rejected under 35 U.S.C. 103 as being unpatentable over Martyak et al. (US Patent Application Publication No. 2006/0272950 A1) as applied to claims 24-25, 30-31, 34, 38 and 49 above, and further in view of Woertink et al. (US Patent Application Publication No. 2005/0122661 A1).
	Martyak is as applied above and incorporated herein.
Regarding claim 35, the method of Martyak differs from the instant invention because Martyak does not disclose wherein the substantially aqueous medium comprises a water-miscible organic solvent.
	Martyak teaches that:

The sulfonic acids of this invention may also contain oxidizing agents, reducing agents, sequestering agents, surfactants, emulsifying agents, viscosity modifiers, wetting agents, lubricants, soaps and a co-solvent. The choice of additional additives or buffers is dependent upon the operation of choice such as electrodeposition, descaling, organic monomer polymerization, energy storage devices and mixture of the above compounds may be used to effective the desired result (pages 2-3, [0033]).

In addition to the metal salts, aqueous acid electrolytes of the invention optionally may contain a variety of other components commonly known in the electrodeposition industry. These components are often referred to as additives such as suppressors agents, accelerator agents, leveling agents and the like. The use of a buffering agent in combination with a suppressor agent, an accelerator or brightener additive is particularly preferred and provides surprisingly enhanced plating performance, particularly in hard to plate features (page 4, [0057]).

	Woertink teaches electrolytic tin plating (page 1, [0001]). 

Optional organic solvents may be added to the present tin electroplating composition.  Typical solvents useful in the present compositions are aliphatic alcohols.  Preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol. Such solvent may be used in the present tin electroplating compositions in an amount if from 0.05 to 15 g/L, and preferably from 0.05 to 10 g/L (page 4, [0028]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substantially aqueous medium described by Martyak with wherein the substantially aqueous medium comprises a water-miscible organic solvent because Martyak teaches that the sulfonic acids may also contain a co-solvent where Woertink teaches that aliphatic alcohols are typical organic solvents useful and commonly known in the electrodeposition industry.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 36, the method of Martyak differs from the instant invention because 

Martyak does not disclose wherein the water-miscible organic solvent comprises at least one of an C1-C6-alkanol, a C2-C10-polyol, a (poly)alkylene glycol ether, a C2-C10-carboxylic acid; a C2-C10-ketone; a C2-C10-aldehyde; a pyrrolidone; a C2-C10-nitrile; a phthalate; a C2-C10-dialkylamine; a C2-C10-dialkylformamide; a C2-C10-dialkyl sulfoxide; a C4-C10-heterocycloalkane; an aminoalcohol; and a C4-C10-heteroarylene.
Martyak teaches that:
The sulfonic acids of this invention may also contain oxidizing agents, reducing agents, sequestering agents, surfactants, emulsifying agents, viscosity modifiers, wetting agents, lubricants, soaps and a co-solvent. The choice of additional additives or buffers is dependent upon the operation of choice such as electrodeposition, descaling, organic monomer polymerization, energy storage devices and mixture of the above compounds may be used to effective the desired result (pages 2-3, [0033]).

In addition to the metal salts, aqueous acid electrolytes of the invention optionally may contain a variety of other components commonly known in the electrodeposition industry. These components are often referred to as additives such as suppressors agents, accelerator agents, leveling agents and the like. The use of a buffering agent in combination with a suppressor agent, an accelerator or brightener additive is particularly preferred and provides surprisingly enhanced plating performance, particularly in hard to plate features (page 4, [0057]).

	Woertink teaches electrolytic tin plating (page 1, [0001]). 

Optional organic solvents may be added to the present tin electroplating composition.  Typical solvents useful in the present compositions are aliphatic alcohols.  Preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol. Such solvent may be used in the present tin electroplating compositions in an amount if from 0.05 to 15 g/L, and preferably from 0.05 to 10 g/L (page 4, [0028]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substantially aqueous medium described by Martyak with wherein the water-miscible organic solvent comprises at least one of an C1-C6-alkanol, a C2-C10-polyol, a (poly)alkylene glycol ether, a C2-C10-carboxylic acid; a C2-

C10-ketone; a C2-C10-aldehyde; a pyrrolidone; a C2-C10-nitrile; a phthalate; a C2-C10-dialkylamine; a C2-C10-dialkylformamide; a C2-C10-dialkyl sulfoxide; a C4-C10-heterocycloalkane; an aminoalcohol; and a C4-C10-heteroarylene because Martyak teaches that the sulfonic acids may also contain a co-solvent where Woertink teaches that methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol are typical organic solvents useful and commonly known in the electrodeposition industry.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 37, the method of Martyak differs from the instant invention because Martyak does not disclose wherein the C1-C6-alkanol comprises ethanol.
Martyak teaches that:
The sulfonic acids of this invention may also contain oxidizing agents, reducing agents, sequestering agents, surfactants, emulsifying agents, viscosity modifiers, wetting agents, lubricants, soaps and a co-solvent. The choice of additional additives or buffers is dependent upon the operation of choice such as electrodeposition, descaling, organic monomer polymerization, energy storage devices and mixture of the above compounds may be used to effective the desired result (pages 2-3, [0033]).

In addition to the metal salts, aqueous acid electrolytes of the invention optionally may contain a variety of other components commonly known in the electrodeposition industry. These components are often referred to as additives such as suppressors agents, accelerator agents, leveling agents and the like. The use of a buffering agent in combination with a suppressor agent, an accelerator or brightener additive is particularly preferred and provides surprisingly enhanced plating performance, particularly in hard to plate features (page 4, [0057]).

	Woertink teaches electrolytic tin plating (page 1, [0001]). 

Optional organic solvents may be added to the present tin electroplating composition.  Typical solvents useful in the present compositions are aliphatic alcohols.  Preferred organic solvents are 

methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol. Such solvent may be used in the present tin electroplating compositions in an amount if from 0.05 to 15 g/L, and preferably from 0.05 to 10 g/L (page 4, [0028]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substantially aqueous medium described by Martyak with wherein the C1-C6-alkanol comprises ethanol because Martyak teaches that the sulfonic acids may also contain a co-solvent where Woertink teaches that ethanol is a typical organic solvent useful and commonly known in the electrodeposition industry.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

New Ground of Rejection
Claim Rejections - 35 USC § 112
Claims 24-25, 30-31, 34-38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24
	lines 4-5, it appears that “a surface” is the same as the surface recited in claim 24, line 2. However, the claim language is unclear as to whether it is.

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that likewise, Martyak at best refers to numerous possible combinations and fails to disclose or suggest the use of reactive metals. Indeed, the only examples provided in Martyak are directed to non-reactive metals such as tin, zinc, and iron. Therefore, one of ordinary skill in the art would not have any reason whatsoever to select a reactive metal from the milieu of hundreds of thousands of possible metals and alloys disclosed.
• Applicant states that Martyak, at best, discloses a very large genus of possible metals and alloy combinations and fails to disclose or even suggest reactive metals as recited in claim 24.
In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific 

disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123). 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01). 
	All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
	Martyak teaches a chemical composition comprising a metal complex dissolved in a substantially aqueous medium. The metal sulfonate salts selected from Group 3A, 4B, 5B and 7B metals of the periodic table and mixtures thereof are ones of several suitable metal complexes for the chemical composition. Therefore, it would have been obvious to one of 

ordinary skill in the art to have the chemical composition be comprised of the metal sulfonate salts selected from Group 3A, 4B, 5B and 7B metals of the periodic table and mixtures thereof because Martyak teaches that these are suitable materials for the composition. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.06 and § 2144.07).
	The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage their use (MPEP § 2141.02).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 24, 2021